The defendant was indicted at the fall term, 1915, of the circuit court of Elmore county, for the offense of assault with intent to murder. At the spring term, 1918, of said court, he was tried under this indictment, and was convicted of the offense of assault with a weapon; the jury assessing as a punishment a fine of $250. This appeal is upon the record proper, there being no bill of exceptions. An examination of the record shows the proceedings to be regular in all things and free from error. The judgment of conviction is affirmed. Affirmed.
 *Page 1